Citation Nr: 1045600	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployment (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1949 to November 
1952.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2003 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).  Subsequently, it has been transferred to the Cleveland, 
Ohio, RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he is unable to work due to his various 
service-connected disabilities.  He is currently service-
connected for cold injury to the left and right foot each rated 
as 30 percent disabling, and peripheral neuropathy for the left 
and right foot each rated as 10 percent disabling.  The Veteran 
also has a number of non-service connected disabilities, 
including liver cancer.

In June 2010 the Board remanded the Veteran's claim to obtain a 
medical opinion as to the Veteran's employability.  In the remand 
instructions, the Board directed the examiner to determine 
whether, without taking his age into account, the Veteran was 
precluded from obtaining or maintaining any gainful employment 
(consistent with his education and occupational experience) 
solely due to his service-connected disabilities 

A VA examination was obtained in June 2010.  However, while the 
examiner found that the Veteran could not maintain physical 
employment because of his service-connected bilateral peripheral 
neuropathy of both feet and residuals of a cold injury to both 
feet, the examiner did not address whether there were any jobs, 
such as sedentary work, that the Veteran would not be precluded 
from on account of his service connected disabilities.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, 
that if the Board proceeds with final disposition of an appeal, 
and the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id.  Given those 
pronouncements, and the fact that the development sought by the 
Board in this case has not been fully completed, another remand 
is now required.  38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Return the Veteran's claims file to the 
examiner who conducted the June 2010 VA 
examination (or if unavailable, to another 
appropriate VA reviewer).  The examiner 
should be provided with the Veteran's claim 
file and asked to fully review it.  If the 
examiner concludes that an additional 
examination is necessary, one should be 
scheduled.

The examiner should specifically indicate 
whether, without taking his age into 
account, the Veteran is precluded from 
obtaining or maintaining any gainful 
employment, to include sedentary 
employment, solely due to his service-
connected disabilities (peripheral 
neuropathy of both feet, and residuals of a 
cold injury to both feet).  Any opinion 
should be supported by a rationale, and the 
examiner should specifically address the 
impact, if any, of the Veteran's numerous 
non-service connected disabilities on his 
employment.

2.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the AMC 
should readjudicate the Veteran's claim, 
considering all applicable laws and 
regulations, to include 38 C.F.R. § 3.301.  
If the claim is denied, the AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



